IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50553
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FELIX IBARRA-VILLALVA,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-98-CR-1382-ALL-DB
                        --------------------

                          December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Felix

Ibarra-Villalva (Ibarra) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Ibarra has received a copy of counsel’s motion and

brief, and has filed a response.   Our independent review of the

brief, the record, and Ibarra’s response discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.